Exhibit 10.2
AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment to Executive Employment Agreement, dated effective as of
February 22, 2011, is between Allis-Chalmers Energy Inc. (the “Company”) and
Victor M. Perez (“Executive”).
 
R E C I T A L S :
 
A.       Executive is currently employed by the Company pursuant to that
Executive Employment Agreement effective August 1, 2010 (the “Employment
Agreement”) which terminates on August 3, 2011; and
 
B.       The Company and the Executive wish to amend certain provisions of the
Employment Agreement;
 
NOW, THEREFORE, in consideration of Executive’s past and future employment with
Company and other good and valuable consideration, the parties agree that
Section 7(b)(ii) of the Employment Agreement shall be amended, effective as of
the date first written above, to read in its entirety as follows:
 
(ii)       Termination Without Cause.  In the event Executive’s employment
hereunder is terminated pursuant to Section 7(a)(iii), Company shall pay
Executive Separation Payments as Executive’s sole remedy in connection with such
termination.  “Separation Payments” are payments made at the bi-weekly rate of
Executive’s then current salary, including car allowance, in effect immediately
preceding the date of termination.  Separation Payments shall be paid by Company
as follows:  (A) an amount equal to the sum of all Separation Payments and/or
portions thereof that do not constitute deferred payments of compensation
subject to Section 409A of the Code, including, but not limited to, by reason of
Treas. Reg. § 1.409A-1(b)(9)(iii), shall be paid in a single lump sum cash
payment within ten (10) calendar days following the date of Executive’s
termination, such lump sum payment being considered in satisfaction of the
Separation Payments that would be paid latest in the Separation Payment Period
if no portion were payable in a lump sum amount hereunder, and (B) the remaining
Separation Payments shall be paid in equal bi-weekly payments on the dates
Executive would have been paid in accordance with the Company’s then-current
normal payroll procedure if Executive’s employment had continued beginning with
the first regularly scheduled payday occurring in the Separation Payment Period
continuing until the balance of the Separation Payments have been paid in full.
(See Exhibit 1 for an illustration of the foregoing.)  Company shall also pay
Executive his Salary and any incentive bonus compensation earned but unpaid as
of the date of termination, unpaid expense reimbursements under Section 6 for
expenses incurred in accordance with the terms hereof prior to termination, all
of which shall be paid to the Executive within 30 days of the date of
termination.  In addition, Executive and/or his or her qualified beneficiaries
shall continue to receive health benefits and coverage under the Company’s group
health care plan
 

 
1

--------------------------------------------------------------------------------

 

or such other equivalent health coverage Executive may agree.  Such coverage
shall be provided on the foregoing terms for the duration of the Separation
Payment Period.
 
EXECUTED February 22 2011, and effective as of the date and year first above
written.



 
ALLIS-CHALMERS ENERGY INC.
             
By 
/s/ Ted Pound III
         
EXECUTIVE
             
/s/ Victor M. Perez
 
Victor M. Perez




 
2

--------------------------------------------------------------------------------

 
Victor M. Perez

Exhibit 1
 
Illustration of Separation Payments
 
Assumptions:
 
Executive's employment terminates by "Constructive Termination" on August 15,
2011.
 
At the date of such termination, Executive's annual base salary is $315,000, and
his annual car allowance is $12,000.
 
Salary and car allowance are paid in bi-weekly payments of $12,576.92. Each
payment is comprised of comprised of  $12,115.38 in salary and $461.54 of car
allowance.
 
Executive is a "specified employee" within the meaning of IRC 409A(a)(2)(B)(i).
 
The first regularly scheduled pay day following the date of termination is
August 19, 2011.
 
Analysis:
 
“Separation Payments” is defined in Section 7(b)(ii) to mean continuation
payments of the Executive’s salary and car allowance (as in effect on the
termination date).  Other benefits and amounts provided for in Section 7(b)(ii)
are not within the definition of “Separation Payments” and are not reflected in
this Exhibit.
 
Under Section 7(b)(ii) of the Executive Employment Agreement, Executive is
entitled to Separation Payments of  $653,999.84 which represents 2 years x 26
payments per year x $12,576.92 .
 
Under Section 7(b)(ii) of the Executive Employment Agreement, those Separation
Payments exempt from IRC 409A under Reg. §1.409A-1(b)(9)(iii) are to be paid in
a single lump sum payment due within 10 days of the date of the Constructive
Termination.  The amount so exempt and payable in a lump sum payment is
$490,000.00.
 
Under Section 7(b)(iii), the remaining Separation Payments and any partial
payment are to be paid, subject to the deferral provisions of Section 7(c), on
the regularly scheduled pay days beginning with the first such pay day occurring
after the date of termination.
 
Section 7(c) requires that any Separation Payments, not otherwise exempt from
IRC 409A, and that would be payable within 6 months of the date of termination
shall be deferred, held by the Company, and paid in a single lump sum amount on
the first day of the 7th calendar month beginning after the date of termination.
 
Conclusion:
 
Based on the foregoing, the Separation Payments to Executive would be paid as
follows:
 
Payable after termination, but not later than August 25, 2011:
$490,000.00

 
 
3

--------------------------------------------------------------------------------

 
 
Payable on March 1, 2012:
$163,499.96
   
Payable on February 17, 2012:
$499.88
   
Total Separation Payments:
$653,999.84




 
4
